FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEONARDO ARTURO BRENES                           No. 12-71415
ESCOBAR,
                                                 Agency No. A095-004-392
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Leonardo Arturo Brenes Escobar, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision

dismissing his appeal from an immigration judge’s removal order. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Freeman

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Gonzales, 444 F.3d 1031, 1037 (9th Cir. 2006), and we deny the petition for

review.

      The BIA properly concluded that Brenes Escobar did not establish eligibility

for adjustment of status where he did not file an application for that form of relief

or present evidence that he is the beneficiary of an approved or pending immigrant

visa petition. See 8 U.S.C. §§ 1229a(c)(4), 1255(a).

      Removal proceedings are separate and apart from bond proceedings, see 8

C.F.R. § 1003.19(d), thus the BIA properly determined it did not have jurisdiction

to review Brenes Escobar’s challenge to his bond proceedings in an appeal from

removal proceedings.

      PETITION FOR REVIEW DENIED.




                                           2                                    12-71415